Case: 1:18-cv-06776 Document #: 25 Filed: 01/21/21 Page 1 of 16 PageID #:71

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

Wilander on Wheels, LLC, }
)
Plaintiff, Case No. 18- cv-06776
Vv. JURY TRIAL DEMANDED
CET Enterprises, LLC, ) Judge Robert Blakey
)
Defendant. )

MOTION TO REINSTATE LAWSUIT AND FOR ENTRY OF STIPULATED
JUDGMENT PURSUANT TO SETTLEMENT AGREEMENT

Plaintiff moves for entry of a Stipulated Judgment pursuant to paragraph 3 of the
Settlement Agreement between the parties and states:

1. After a settlement conference with Magistrate Finnegan, the parties entered a Settlement
Agreement dated January 14,2019. Defendant was to make an initial payment of $6,000 and then
25 payments of $500 for a total of $18,500.

2. Pursuant to the Agreement, defendant CET made an initial payment of $6,000 and then
paid another $5,000 in monthly payments for a total of $11,000. Even before the pandemic,
Defendant was routinely late in payments. Multiple ten-day notices had to be given to get the
payments. Every monthly payment due from May 21, 2019 onwards was late by as much as
month. See schedule attached as Exhibit A. The monthly payment due on February 21, 2020
and all subsequent payments which were due have never been received.

3. Ten-day notice was given to defendant on March 6, 2020 and repeated on April 20,
2020 and January 17, 2021. See Group Exhibit B.

4. Paragraph 3 of the Settlement Agreement provides:
Case: 1:18-cv-06776 Document #: 25 Filed: 01/21/21 Page 2 of 16 PageID #:72

FAILURE TO MAKE PAYMENTS ON TIME.

If CET fails to make the initial payment or any payment thereafter on the first of
the month as set forth above, it shall have a ten day grace period to cure such missed
payment after email notice is sent to Christi Turdo, christi@hoparazzi.com, with a
cc email to Melissa Casey, Esq., mpclawgroup@gmail.com, and Howard
Prossnitz, Esq., prossnitzlaw@gmail.com. If payment is not received within ten
days after notice is sent, then WOW shall be entitled to move to reinstate the
Lawsuit and move for a Stipulated Judgment in the amount of $30,000 less any
payments received. A copy of this Agreement shall be appended to WOW’s motion
for Agreed Judgment as evidence of the Agreement and no further proof shall be
required for entry of Agreed Judgment other than evidence of amounts recetved.

5. Further, paragraph 3 of the Agreement states that a copy of the Agreement shall be
appended to WOW’s motion for Stipulated Judgment and a copy is attached as Exhibit C.

6. Plaintiff is entitled to a Stipulated Judgment of $30,000 less payments received of
$11,000 for a total of $19,000. A form of Judgment is attached as Exhibit D.

Wherefore, Plaintiff moves for entry of a Stipulated Judgment in its favor in the amount of
$19,000.

Plaintiff Wilander on Wheels

By: Howard B. Prossnitz/ s/

Howard B. Prossnitz, Esq,

Law Offices of Howard Prossnitz
1014 Ontario Street

Oak Park, IL 60302

January 21, 2021
prossnitziawi@email.com
Case: 1:18-cv-06776 Document #: 25 Filed: 01/21/21 Page 3 of 16 PageID #:73

Certificate of Service

I, Howard Prossnitz, an attorney, certify that I served the foregoing on all counsel of
record on January 21, 2021 electronically through the Court’s CM/ECF system.

Howard B. Prossnitz /s/
Case: 1:18-cv-06776 Document #: 25 Filed: 01/21/21 Page 4 of 16 PagelD #:74

Hoparazzi Payments Payment #
Due Date Date payment made $ To
21-Mar 17-Mar $6,000 Howard Prossnitz
21-Apr 19-Apr $500 Weils Fargo Deposit 1
21-May 17-Jun $500 Zelle 2
21-Jun 17-Jul 5500 Zelle 3
24-Jul 3-Aug $500 Zelle 4
21-Aug 28-Aug $500 Zelle 5
21-Sep 10-Gct $500 Zelle 6
21-Oct 10-Nov $500 Zelle 7
21-Nov 19-Dec $500 Zelle 8
21-Dec 10-Jan $500 Zelle 9
ver 2020 EN
21-Jan 2-Mar $500 notice senti1lFeb 2nd notice sent 27 feb 10
21-Feb Late DEFAULT Notice sent 27 feb 2nd notice sent 6 mar 11
21-Mar DEFAULT 12
21-Apr DEFAULT 13
21-May DEFAULT 14
21-Jun DEFAULT 15
21-Jul DEFAULT 16
21-Aug DEFAULT 17
21-Sep DEFAULT 18
21-Oct DEFAULT 19
21-Nov DEFAULT 20
21-Dec DEFAULT 21
ven 2021 ES
21-Jan DEFAULT 22
21-Feb 23
21-Mar 24
21-Apr 25
Total Paid to Date $11,000
Total outstanding $7,500
Total settlement $18,500
EE ‘i cicates late payment

Bllt fh
1791/2001 Case: 1:18-cv-06776 Document #: 25 Filed: QlibabhededPage 5 of 16 PagelD #:75

 

 

MM Gmail Howard Prossnitz <prossnitzlaw@gmail.com>
Re: 10th payment

1 message

Cameron Lickle <cameron@wilanderonwheels.com> Fri, Mar 6, 2020 at 3:25 PM

To: Christi Turdo <christi@hoparazzi.com>, Howard Prossnitz <prossnitzlaw@gmail.com>
Christi,
Cameron here. | acknowledge your tenth payment of $500 t on March 2nd 2020.

We have yet to receive your 11th payment per our settlement agreement that was due on February 22nd. There is one
day remaining to correct this deficiency before we move to default.

Thanks for your attention to this matter.
Best
Cameron

On Thu, 27 Feb 2020 at 11:19, Cameron Lickle <cameron@wilanderonwheels.com> wrote:

Christi,

| am writing to inform you. You were advised on Feb 11th 2020 of your delinquency in the 10th payment which was due
on January 22nd 2020 which you have not yet rectified. | waited an additional seven days to give you opportunity to
correct your oversight.

Additionally, you are now late on your 11th payment that was due on February 22nd t2020 that per our settlement
agreement is to be corrected within 10 days.. We will be moving to a default should this not be corrected immediately. |
have also heard your club has recently invested and opened Paddle courts. Congratulations on such an endeavor.

Cameron

On Tue, +1 Feb 2020 at 09:06, Cameron Lickle <cameron@wilanderonwheels.com> wrote:
Christi,

Cameron Lickle here. t am writing to advise you that we have not received your tenth payment towards our settlement
agreement that was due on the 22nd of January. Per our settlement agreement you have ten days to fix this
deficiency or we wiil move to default.

Regards

Cameron

Wilander on Wheels
1287 N Ocean Way
Palm Beach, FL, 33480
yy 787-438-4263
™ :
ON WHEELS wow@wilanderonwheels.com

Coup bebibst 8

Wilander on Wheels
1287 N Ocean Way

, WILANDER

   

 

 

https://mail .google.com/mail/u/07ik=7a4d33bab4.& view=pté&search=all & permthid=thread-f%3A 165824949852 1784922 %7Cmsg-f%3A 166045 1403649790006 &sim...

1/2
1/21/2021 Case: 1:18-cv-06776 Document #: 25 Filga: QUehhendetPage 6 of 16 PagelD #:76

AWILANDER A = Palm Beach, FL, 33480
My 787-438-4263
wow@wilanderonwheels.com

   

ON WHEELS

WILANDER Wilander on Wheels

i 4287 N Ocean Way

Palm Beach, FL, 33480
787-438-4263
wow@wilanderonwheeils.com

 

https://mail google.com/mail/u/O%k=7a4d33bab4& view=pt&search=all & permthid=thread-f%3A 165824949852 1784922 % 7Cmsg-f%3A 166045 | 403649790006Ksim... 2/2
1/21/2021 Case: 1:18-cv-06776 Document #: 25 Fileds Gi/eddéeb Page 7 of 16 PagelD #:77

 

 

iM Gmail Howard Prossnitz <prossnitzlaw@gmail.com>
Re: March 22

1 message

Cameron Lickle <cameron@wilanderonwheels.com> Mon, Apr 20, 2020 at 9:02 AM

To: Christi Turdo <christi@hoparazzi.com>, Howard Prossnitz <prossnitzlaw@gmail.com>
Christi,

Hope you are staying safe and healthy. Wanted to make you aware that the 11th payment has yet to post. As previously
mentioned | was willing to grant you an extension on last months payment (12th payment) but now that we are coming
onto this month without hearing from you, you have essentially backed me into a corner. | do hope that you rectify this
11th payment by the end of business today. Please let me know as to which way you decide to act. By not heaaring from
you or having $500 deposited by the end of day | will assume you have decided to fully default on our agreement.

| do hope you are staying safe and healthy.
Best
Cameron

On Mon, 23 Mar 2020 at 14:33, Cameron Lickle <cameron@wilanderonwheels.com> wrote:
Christi,

Cameron here. | hope you are staying well. In light of recent events | am willing to extend you a delay on the payment
that is due this month until next month for your 12th payment. Would very much appreciate it though if you made good
on your 11th payment which was late well before this crisis occurerd. Hope you stay healthy.

Best

Cameron

4 WILANDER Wilander on Wheels
4287 N Ocean Way
Palm Beach, FL, 33480
By 787-438-4263
ON WHEELS ™ wow@wilanderonwheels.com

 

 

Wilander on Wheels
1287 N Ocean Way
Palm Beach, FL, 33480
; 787-438-4263
ON WHEELS ™ wow @wilanderonwheeis.com

WILANDER

   

https://mail.google.com/mail/u/07ik=7a4d33bab4& view=pt&search=all &permthid=thread-f%3A 1661980817 | 18449302% 7Cmsp-£%3A 16645004 734386 101 58ésim...

Vl
1/21/2021 Case: 1:18-cv-06776 Document #: 25 Filed O8/2442% Page 8 of 16 PagelD #:78

 

 

Mm Gmail Howard Prossnitz <prossnitzlaw@gmail.com>
Re: March 22

1 message

Cameron Lickle <cameron@wilanderonwheels.com> Sun, Jan 17, 2021 at 12:46 PM

To: Christi Turdo <christi@hoparazzi.com>
Cc: Howard Prossnitz <prossnitzlaw@gmail.com>

Christi,
| hope this note finds you well and that everything is going well.

| wanted to reach out to see if you were ready to resume your payment structure that you had gone delinquent on for your
15th payment out of 30 to WOW last February 2020. You have an outstanding amount remaining of $7500. Please let me
know if you are to begin this payment again beginning on the 21st of January as set up with the Courts of Illinois. Attached
below is a spreadsheet of what is outstanding. If | do not hear from you by the 21st of January or have a payment to the
same account you had been using, | will assume that you wish to not to begin repayment and | will turn this back over to
Howard Prossnitz our attorney who is cced above.

Again | hope all is well.

Best

Cameron

On Mon, 20 Apr 2020 at 11:51, Cameron Lickle <cameron@wiianderonwheels.com> wrote:
Christi,

Are you attempting to be sarcastic?

Once again your fack of communication and prior lack of response forces these issues. Unilateral decisions to not pay
an agreed to agreement are not well received. | am more than amenable to work you, per my granting a month reprieve
on your 12th payment, but you cannot make decisions on your own that have been ordered by the Court of Chicago
without consulting me . | thought | was being generous by giving you a month reprieve and was more than willing to do
it again but you failed to even acknowledge such a nice gesture or make gocd on a payment that was iate prior to the
Covid-19. | do hope you have gone through the necessary SBA and or PPE loans.

To be clear, | am understanding your position that you are defaulting on our agreement. Your unilateral decision is
unacceptable. Please note that you are now in default of your agreement and once the court system begins | will be
pursuing a default on your agreement.

Best

Cameron

On Mon, 20 Apr 2020 at 11:39, Christi Turdo <christi@hoparazzi.com> wrote:

Cameron ...
Seriously .. are you not aware as to what is going on in the world today?
We are closed, doors are shut and have been for 5 weeks now going on 6 weeks.

| will not be paying you your $500 any time soon as we are closed and don't have the funds.

If you want to move forward with a default on our agreement by all means do so.

 

 

https://mail google.com/mail/u/O?7ik=7a4d33bab4.& view=pt&search=all & permthid=thread-£%3 A 16619808 17118449302%7Cmsg-f%3A 1689 160751794418762&sim... 1/4
1/21/2021 Case: 1:18-cv-06776 Document #: 25 Fibtadi Gi/imddesb Page 9 of 16 PagelD #:79
Good luck collecting as there is nothing there at this time.

| too hope you are well!

Christi

Christi Turdo, USPTA

President
CET Enterprises, LLC
1801 Janke Drive, Northbrook, IL 60062

(800) 931-1561 christi@hoparazzi.com

www.noparazzi.com

   

high pesformance tennis hoppers

 

From: Cameron Lickle <cameron@wilanderonwheels.com>
Date: Monday, April 20, 2020 at 9:02 AM

To: Christi Turdo <christi@hoparazzi.com>, Howard Prossnitz
<prossnitzlaw@gmail.com>

Subject: Re: March 22

Christi,

Hope you are staying safe and healthy. Wanted tc make you aware that the 11th payment has yet to post. As
previously mentioned | was willing to grant you an extension on last months payment (12th payment) but now
that we are coming onto this month without hearing from you, you have essentially backed me into a corner. |
do hope that you rectify this 11th payment by the end of business today. Please let me know as to which way
you decide to act. By not heaaring from you or having $500 deposited by the end of day I will assume you
have decided to fully default on our agreement.

| do hope you are staying safe and healthy.

 

Best
https://mail google .com/mail/w/0%ik=7a4d33bab4& view=pt& search=all & permthid=thread-_£%3A 16619808 17 | 18449302%7Cmsg-f£%3 A 1689 | 607517944 18762&sim... 2/4

 
1/21/2021 Case: 1:18-cv-06776 Document #: 25 FilegsiOaladtabo2Page 10 of 16 PagelD #:80

Cameron

On Mon, 23 Mar 2020 at 14:33, Cameron Lickle <cameron@wilanderonwheels.com> wrote:

Christi,

Cameron here. | hope you are staying well. In light of recent events | am willing to extend you a delay on
the payment that is due this month until next month for your 12th payment. Would very much appreciate it

though if you made goad on your 11th payment which was late well before this crisis occurerd. Hope you
stay healthy.

Best

Cameron

Wilander on Wheels

1287 N Ocean Way

Palm Beach, FL, 32480
787-438-4263
wow@wilanderonwheels.com

 

 

Wilander on Wheels

1287 N Ocean Way

Palm Beach, FL, 33480
787-438-4263
wow@wilanderonwheels.com

 

 

hitps://mail .google.com/mail/u/07ik=7a4d33bab4é-view=pt&search=all& permthid=thread-f%3 A 1661980817 118449302%7Cmsg-f%3 A 1689 1607517944 18762&sim... 3/4
Case: 1:18-cv-06776 Document #: 25 Filed: 01/21/21 Page 11 of 16 PagelD #:81

CONFIDENTIAL SETTLEMENT AGREEMENT AND GENERAL RELEASES

THIS SETTLEMENT AGREEMENT AND MUTUAL GENERAL RELEASES
(“Setilement Agreement”) is made by and between WILANDER ON WHEELS L.L.C. (WOW)
and CET ENTERPRISES L.L.C. (CET) (collectively the “Parties”) as of this 14" day of January
2019.

In consideration of the mutual agreements, covenants, and conditions contained herein, the
Parties agree as follows:

L. RESOLUTION OF THE DISPUTE.

WOW filed a lawsuit captioned Wilander on Wheels, LLC» CET Emerprises, LLC. ND.
Tl, No. 18-cv-6776, (the “Lawsuit”.

The Parties desire to reach a full and fair resolution of all claims which were brought. or
which could have been brought, in the Lawsuit.

2. PAYMENTS.

In consideration for the promises and covenants made herein, CET shall pay to WOW the
sum of Eighteen Thousand Five Hundred ($18,500) as follows:

a. Within 30 days of execution of this Agreement, $6,000 by check made payable to the
Law Offices of Howard Prossnitz Trust Account, 1014 Ontario Street. Oak Park. IL;

b. Starting on March 1, 2019 and continuing on the first day of every month thereafter, the
amount of $500 payable to Wilander on Wheels LLC, c/o Cameron .ickle, WOW, 1287 N. Ocean
Way, Palm Beach, FL. 33480, for 25 months with the final payment duc on March 1, 2021,

Alternatively, payments can made by wire transfer to:

Bank: Wells Farge

Checking #: 2069543995

Company Name: WOW LLC

SWIFT CODE: WFBIUS6S

ROUTING NUMBER: 121000248

City and State: San Francisco, CA

Physical address: 420 Montzomery $1, San Francisco. CA

lat

FAILURE TO MAKE PAYMENTS ON TIME.
lf CET tails to make the initial payment or any payment thereafter on the first of the month

as set forth above, tt shall have a ten day grace period to cure such missed payment after email
notice is sent to Christi Turdo, vhristha homaracyi.com, with a ce email to Melissa Casey, Esq..

84576070 | bo / Lf Kg Cc.

a ted FE em.

ly
Case: 1:18-cv-06776 Document #: 25 Filed: 01/21/21 Page 12 of 16 PagelD #:82

Settlement Agreement
Page 2

mpoclawaroup @emuil.com, and Howard Prossnitz, Esq., prossnitzlaw@email.com. If payment is
not received within ten days after notice is sent, then WOW shail be entitled to move to reinstate
the Lawsuit and move for a Stipulated Judgment in the amount of $30,000 less any payments
received. A copy of this Agreement shall be appended to WOW’s motion for Agreed Judgment
as evidence of the Agreement and no further proof shall be required for entry of Agreed Judgment
other than evidence of amounts received,

 

4. DISMISSAL OF LAWSUIT WEPHOUT PREJUDICE.

Upon receipt of the first payment of $6,000, WOW shall move to dismiss the Lawsuit
without prejudice. Within 30 days of receipt and collection of the final payment, WOW shall
move to dismiss the Lawsuit with prejudice. Each party shall bear their awn attorneys’ fees and
costs,

3. MUTUAL GENERAL RELEASES.

‘The parties. for and in consideration of the settlement sum ab:ve and other good and valuable
consideration, de hereby mutually remise, release. acquit, satisfy, forever discharge, and by these
presents for their present or former trustees, guardians, administrators, agents, representatives,
successors. and assigns, forever release each other, their present and former parents. subsidiaries,
affiliates, related entities, employees, officers, directors, agents. representatives, predecessors, heirs,
successors, attorneys. and assigns forever of and from any and ali manner of action and actions,
cause and causes of action, charges, suits, rights, debts, dues, sums of moncy, accounts, reckonings,
bonds. bills, specialties, covenants, contracts, controversies, agreements, promises, variances,
trespasses, damages, judgments, executions, claims, obligations, liabilities, and demands of any kind
or nature whatsoever, at law or in equity. which they may have had, ever had, claim to have had,
now have, or which their present or former heirs. trustees, executors, admimistrators, successors, oF
assigns hereafter can, shall, or may have for. upon, or by reason of any matter, cause, or thing
whatsoever from the beginning of the world to the date of this Settlement Agreement.
Notwithstanding the foregoing, the parties are obligated to perform their duties under this Setlement
Agreement,

o. NO ADMISSION OF LIABILITY.

The Parties acknowledge that this Settlement Agreement has been executed in connection
with the compromise and settlement of disputed claims and that the Settlement Agreement and the
actions taken pursuant hercto do not constitute an acknowledgment or admission on the part of any
Party of liability for any matter or precedent upon which liability may be assessed. Furthermore,
the Parties acknowledge that the execution of this Settlement Agreement should not be construed
as an admission by any Party, which has been entered into solely for the purpose of avoiding costly
and time-consuming litigation ol a disputed claim.

7, CONFIDENTIALITY.

mM

45760701

 

 
Case: 1:18-cv-06776 Document #: 25 Filed: 01/21/21 Page 13 of 16 PagelD #:83

Settlement Agreement
Page 3

THIS IS A CONFIDENTIAL SETTLEMENT. The parties agree to keep any matters
relating to this settlement and the terms of this Settlement Agreement, confidential and agree not
to disclose them to any other person. except as may be required in connection with the preparation
and filing of income tax returns, to their accountants, or as may be required by the order of a court
of competent jurisdiction, or any regulatory or self-regulatory agency, or at any hearing in an action
hetween the parties or any interested party.

8. ACKNOWLEDGMENT OF CONSIDERATION.
Each party to this Settlement Agreement agrees and acknowledges that the consideration
received by him/her/it for the execution hereof shall constitute full payment, satisfaction,

discharge, compromise, and release of and from al} matters for which the other Party has released
him/her/il herein.

9. FULL CAPACITY.

The Parties hereto represent that they have the full mental and physical capacity and legal
authority to enter into, execute, and perform this Settlement Agreement and to compromise the
claims or potential claims referred to herein.

10. BINDING AGREEMENT.

This Settlement Agreement shall be binding upon and inure to the benefit of the Parties,
their parent companies, subsidiaries, afliliates, and their trustees, heirs, executors, administrators,
successors, and assigns.

11. GOVERNING LAW.

This Settlement Agreement is deemed entered into in the State of Illinois and shall be
construed and interpreted in accordance with the laws of Hlinois.

12. ENTIRE AGREEMENT.

This Settlement Agreement contains the entire agreement between the Parties hereto. The
terms of said Settlement Agreement are contractual and may not be modified orally except by a
written instrument duly signed by each Party.
3. COUNTERPARTS.

The Settlement Agreement may be signed in counterparts, each of which shall be deemed

an original but all of which together shall constitute one and the same instrument.

We further confirm and state that we have carefully read the foregoing Settlement
Agreement and General Release, know the contents thereof and sign our names as our own free
act.

O45TOU70.1 3

CAL. 23 jen

 
Case: 1:18-cv-06776 Document #: 25 Filed: 01/21/21 Page 14 of 16 PagelD #:84

Setllement Avreement
Page 4

WITNESS our signatures below.

**CAUTION: READ ALL TERMS ABOVE BEFORE SIGNING **

WILANDER ON WHEELS LLC

 

 

te

CET ENTERPRISES LUC

 

(48760701 4

TE heey
Case: 1:18-cv-06776 Document #: 25 Filed: 01/21/21 Page 15 of 16 PagelD #:85

Settlement Agreement
Page 4

WILANDER ON WHEELS LLC

By:

 

CET ENTERPRISES LLC

hgh ts

04576070. 4
Case: 1:18-cv-06776 Document #: 25 Filed: 01/21/21 Page 16 of 16 PagelD #:86

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

Wilander on Wheels, LLC, }
)
Plainuff, Case No. 18- cv-06776
v. JURY TRIAL DEMANDED
CET Enterprises, LLC, ) Judge Robert Blakey
)
Defendant. )
STIPULATED JUDGMENT

 

This cause coming before the Court on Plaintiff's Motion moves for entry of a Stipulated
Judgment pursuant to paragraph 3 of the Settlement Agreement dated January 14, 2019 between
the parties; due notice having been given; and the Court being fully advised in the premises;

IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

1. Judgment in the amount of Nineteen Thousand Dollars ($19,000.00) is hereby entered
in favor of Plaintiff Wilander on Wheels, LLC and against Defendant CET Enterprises, LLC.

2. This is a final judgment and execution may issue forthwith.

3. Interest shall accrue on this Judgment at the rate of 9% per annum.

ENTER:

 

United States Magistrate Judge

Dated: January , 2021

fehbk D
